Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/002,662, filed on 1/21/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 and 10/28/2021 were filed after the mailing date of the Non-final rejection on 12/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 7/1/2021 have been fully considered and made of record in this application.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6. 	Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102b as being clearly anticipated by Hu et al. US 2013/0130440).
 	With respect to Claim 1, Hu teaches a method of transferring selected micro devices 100 in an array of micro devices, each micro device being bonded to a donor substrate 201 with a donor force, the method comprising aligning the donor substrate 201 and a receiver substrate 500 so that each of the selected micro devices 100 is in line with a respective contact pad 410 on the receiver substrate 500.  Moving the donor substrate 201 and the receiver substrate 500 together until each of the selected micro devices 100 in contact or proximity with the respective contact pad 410 on the receiver substrate 500.  Applying a push force to the selected micro devices 100 to move the selected micro devices 100 toward the receiver substrate 500 (see paragraphs 133, 124, 163-169, 171, and 180-185; Figs. 17, 23-28, 35, and 36).
 	With respect to Claims 2, 5, and 6, Hu teaches wherein the push force is generated by an electrostatic force (i.e. activated receiver force) applied to the selected micro devices from the donor substrate and a landing area on the receiver substrate (see paragraphs 15, 166, and 167; Figs. 25-28).
 	With respect to Claim 3, Hu teaches wherein the push force is generated by applying a light source to a sacrificial layer deposited between the selected micro devices and the donor substrate (see paragraph 15).


Allowable Subject Matter
s 13-22 are allowed.
8.	Claims 4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of providing a shadow mask for applying the light source to the sacrificial layer for creating the
push force in claim 4.
The selected micro devices have different heights, and the donor substrate and the receiver substrate are aligned so that the selected micro devices are in line with corresponding contact pads in claim 7.
	Applying a push force to the selected micro LEDs to move the selected micro LEDs toward the receiver substrate.  Depositing a transparent electrode layer on the receiver substrate.  Depositing a planarization layer on the receiver substrate.  Depositing an optical layer on the receiver substrate in claim 13.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.









AC/December 29, 2021 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897